Title: William D. Meriwether to Thomas Jefferson, 3 June 1819
From: Meriwether, William D.
To: Jefferson, Thomas


          
            Dear Sir
            June 3d 1819
          
          In consequence of the difficulty of ascertaining facts respecting the locks, the navigation of your canal, the work done by the Rivanna Company thereon, and other points of controversy in relation to the same, the two Mr Minors myself and other persons will  meet at the Shadwell mills on saterday next the fifth instant to view and measure the same. at which time and place your presence is required also, that you may have an oppertunity of making such observations as you may deem proper on the occation
          
            Accept assurance of my esteem &c
            W D. Meriwether
          
        